PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments on the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“PERMITS MARIJUANA USE TO TREAT MEDICAL CONDITIONS; CREATES STATE BOARD
“QUESTION: Shall State permit use of marijuana to treat medical conditions, create state board to research therapeutic marijuana use?
“SUMMARY: Creates state board with members aware of medical uses of marijuana. Board to study those uses, recommend changes to statutes and rules needed to reinstate medical uses of marijuana. State must apply immediately to federal government for marijuana for therapeutic use. Marijuana must be provided at cost to pharmacies, distributed to patients upon doctor’s request to board. Pending receipt of marijuana from federal government, amends state law to allow ultimate users to manufacture marijuana for therapeutic use of selves, household members or household animals.”
Petitioner asserts that the Caption, Question, and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). ORS 250.085(4).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).